--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[rothcapitallogo.jpg]


August 29, 2006




Mr. Steven Strasser
President
Welund Fund, Inc.
1940 Zinfandel Drive, Suite R
Rancho Cordova, CA 95670


Re:    Engagement Letter


Dear Mr. Strasser:


Roth Capital Partners, LLC (“we” or “RCP”) is pleased to act as the exclusive
financial advisor and placement agent for Welund Fund, Inc. (“you” or the
“Company”) in connection with your proposed private placement. The terms of our
engagement are set forth below. As discussed, a condition to our engagement is
that Stephen Kircher be appointed Chairman of the Board of Directors of Welund
Fund prior to the commencement of the Roadshow. We look forward to working with
you.


1. The Offering.


(a) We currently anticipate raising approximately $10.0 million through a “PIPE”
transaction involving the sale of securities to institutional investors. The
actual terms of the offering will depend on market conditions, and will be
subject to negotiation between the Company and RCP and prospective investors.


(b) Although we cannot guarantee you that we will be able to raise new capital,
we will conduct the offering on a best efforts basis.


(c) In turn, during the term of our engagement, you agree not to use any other
investment banking firm to raise capital (including debt) for you.


2.  Fees and Expenses.


(a) Concurrently with the consummation of the offering, the Company will pay us
in cash a fee equal to 6% of the gross proceeds received from the sale of
securities.
 
(b) In addition, the Company agrees to reimburse RCP upon request for its
out-of-pocket expenses, including the fees and disbursements of RCP’s legal
counsel, up to $25,000.


(c) Upon the closing of the Offering, the Company will issue to RCP warrants for
the purchase of an amount equal to 5% of the securities issued in the Offering.
The Warrants will be exercisable into the same class of common stock as issued
as part of the Offering, have a strike price equal to 115% of the Company’s
common stock on the closing date of the Offering and have a term of five years.
The Warrants will provide for cashless or “net” exercise. In the event Investor
Warrants are issued as part of the Offering, the terms and conditions of the
Warrants shall be the same as Investor Warrants. The shares issuable upon
exercise of the RCP warrants will be entitled to the same registration rights as
those granted to the Investors in connection with the Offering. To that end, you
agree that RCP will be afforded the indemnification protections granted to the
Investors as part of the agreement governing the registration of the Investor
securities sold in the Offering, as a third party beneficiary to such
provisions.
 


24 CORPORATE PLAZA, NEWPORT BEACH, CA 926600 800.678.9147 www.rothcp.com
Member SIPC/NASD


--------------------------------------------------------------------------------



Welund Fund, Inc.
August 29, 2006
Page 2
 
3. Term of Engagement.


(a) The term of our engagement will be three months; however, either party may
terminate our engagement at any time upon 10 days written notice to the other
party. Upon termination, we will be entitled to collect all fees earned and
expenses incurred through the date of termination.


(b) If the offering is not consummated during the term, for reasons other than
termination of this engagement by us, and during the twelve months following
termination of this Agreement, either (i) the Company completes an offering of
its securities, or (ii) any person which we introduced to the Company or with
which we have discussions or negotiations during the term on behalf of the
Company, purchases securities from the Company (other than through a
underwritten public offering), you agree to pay us upon the closing a cash fee
in the amount that would otherwise have been payable to RCP had such transaction
occurred during the term.


4. Offering Memorandum; Representations and Warranties.


(a) You hereby authorize RCP to transmit to the prospective purchasers of the
securities a private placement memorandum prepared by the Company with such
exhibits and supplements as may from time to time be required or appropriate or,
alternatively, copies of the Company’s most recent filings with the Securities
and Exchange Commission, together with summary materials prepared by the
Company, if we deem them appropriate (as the case may be, the “Memorandum”). The
Company represents and warrants that the Memorandum (i) will be prepared by the
management of the Company and reviewed and approved by its Board of Directors;
and (ii) will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein or previously made, in light of the circumstances under which
they were made, not misleading. The Company will advise RCP immediately of the
occurrence of any event or any other change known to the Company which results
in the Memorandum containing an untrue statement of a material fact or omitting
to state a material fact required to be stated therein or necessary to make the
statements therein or previously made, in light of the circumstances under which
they were made, not misleading.


(b) You agree that you will enter into subscription, registration rights and
other customary agreements, and that your counsel will supply an opinion letter
on the transaction, all of which will be in form and substance reasonably
acceptable to, and addressed to, us and the investors.




--------------------------------------------------------------------------------



Welund Fund, Inc.
August 29, 2006
Page 3
 
(c) You further agree that we may rely upon, and are a third party beneficiary
of, the representations and warranties, and applicable covenants, set forth in
any agreements with investors in the offering.


(d) In conjunction with the filing of the resale registration statement for
investors pursuant to the Registration Rights Agreement, if the Company does not
meet the requirements for S-3 eligibility that existed in October 1992
(essentially, that it have a non-affiliate float of $150 million, or
a non-affiliate float of $100 million and $3 million share annual trading
volume, within 60 days of filing, and that it have been subject to the reporting
requirements of the Securities Exchange Act of 1934 for 3 years, and current in
that reporting for one year), the Company will file with the NASD, via the COBRA
desk filing system, for approval of underwriting compensation under Section 2710
of the rules and regulations of the NASD, obtain from the NASD a
standard clearance letter, and coordinate with the placement agent on filings it
will be required to make upon sales under the registration statement.


5. Indemnification, Contribution, and Confidentiality. The Company agrees to
indemnify RCP and its controlling persons, representatives and agents in
accordance with the indemnification provisions set forth in Appendix I, and the
parties agree to the confidentiality provisions of Appendix II, all of which are
incorporated herein by this reference. These provisions will apply regardless of
whether the proposed offering is consummated.


6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of California applicable to contracts
executed and to be wholly performed therein without giving effect to its
conflicts of laws principles or rules. The Company and RCP agree that any
dispute concerning this Agreement this Agreement shall be resolved through
binding arbitration before the NASD pursuant to its arbitration rules.
Arbitration will be venued in Los Angeles County.


7. Announcement of Offering. If the Offering is consummated, RCP may, at its
expense, place an announcement in such newspapers and periodicals as RCP may
desire.


8. Advice to the Board. The Company acknowledges that any advice given by us to
you is solely for benefit and use of the Board of Directors of the Company and
may not be used, reproduced, disseminated, quoted or referred to, without our
prior written consent.


9. Entire Agreement. This Agreement constitutes the entire Agreement between the
parties and supersedes and cancels any and all prior or contemporaneous
arrangements, understandings and agreements, written or oral, between them
relating to the subject matter hereof.




--------------------------------------------------------------------------------



Welund Fund, Inc.
August 29, 2006
Page 4
 
We look forward to working with you toward the successful conclusion of this
engagement, and developing a long-term relationship with the Company.


Very truly yours,


ROTH CAPITAL PARTNERS, LLC




By:
/s/ Byron Roth                                      

Byron Roth
Chairman and CEO


Confirmed and accepted as of
this 31st day of August, 2006:


WELUND FUND, INC.




By:
/s/ Steve Strasser                                  

Steven Strasser
President






















--------------------------------------------------------------------------------



Welund Fund, Inc.
August 29, 2006
Page 5

 
APPENDIX I




INDEMNIFICATION AND CONTRIBUTION


The Company agrees to indemnify and hold harmless RCP and its affiliates (as
defined in Rule 405 under the Securities Act of 1933, as amended) and their
respective directors, officers, employees, agents and controlling persons (RCP
and each such person being an “Indemnified Party”) from and against all losses,
claims, damages and liabilities (or actions, including shareholder actions, in
respect thereof), joint or several, to which such Indemnified Party may become
subject under any applicable federal or state law, or otherwise, which are
related to or result from the performance by RCP of the services contemplated by
or the engagement of RCP pursuant to, this Agreement and will promptly reimburse
any Indemnified Party for all reasonable expenses (including reasonable counsel
fees and expenses) as they are incurred in connection with the investigation of,
preparation for or defense arising from any threatened or pending claim, whether
or not such Indemnified Party is a party and whether or not such claim, action
or proceeding is initiated or brought by the Company. The Company will not be
liable to any Indemnified Party under the foregoing indemnification and
reimbursement provisions, (i) for any settlement by an Indemnified Party
effected without its prior written consent (not to be unreasonably withheld); or
(ii) to the extent that any loss, claim, damage or liability is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from RCP’s willful misconduct or gross negligence. The
Company also agrees that no Indemnified Party shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Company or its
security holders or creditors related to or arising out of the engagement of RCP
pursuant to, or the performance by RCP of the services contemplated by, this
Agreement except to the extent that any loss, claim, damage or liability is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted primarily from RCP’s willful misconduct or gross negligence.


Promptly after receipt by an Indemnified Party of notice of any intention or
threat to commence an action, suit or proceeding or notice of the commencement
of any action, suit or proceeding, such Indemnified Party will, if a claim in
respect thereof is to be made against the Company pursuant hereto, promptly
notify the Company in writing of the same. In case any such action is brought
against any Indemnified Party and such Indemnified Party notifies the Company of
the commencement thereof, the Company may elect to assume the defense thereof,
with counsel reasonably satisfactory to such Indemnified Party, and an
Indemnified Party may employ counsel to participate in the defense of any such
action provided, that the employment of such counsel shall be at the Indemnified
Party’s own expense, unless (i) the employment of such counsel has been
authorized in writing by the Company, (ii) the Indemnified Party has reasonably
concluded (based upon advice of counsel to the Indemnified Party) that there may
be legal defenses available to it or other Indemnified Parties that are
different from or in addition to those available to the Company, or that a
conflict or potential conflict exists (based upon advice of counsel to the
Indemnified Party) between the Indemnified Party and the Company that makes it
impossible or inadvisable for counsel to the Indemnifying Party to conduct the
defense of both the Company and the Indemnified Party (in which case the Company
will not have the right to direct the defense of such action on behalf of the
Indemnified Party), or (iii) the Company has not in fact employed counsel
reasonably satisfactory to the Indemnified Party to assume the defense of such
action within a reasonable time after receiving notice of the action, suit or
proceeding, in each of which cases the reasonable fees, disbursements and other
charges of such counsel will be at the expense of the Company; provided,
further, that in no event shall the Company be required to pay fees and expenses
for more than one firm of attorneys representing Indemnified Parties unless the
defense of one Indemnified Party is unique or separate from that of another
Indemnified Party subject to the same claim or action. Any failure or delay by
an Indemnified Party to give the notice referred to in this paragraph shall not
affect such Indemnified Party’s right to be indemnified hereunder, except to the
extent that such failure or delay causes actual harm to the Company, or
prejudices its ability to defend such action, suit or proceeding on behalf of
such Indemnified Party.




--------------------------------------------------------------------------------



Welund Fund, Inc.
August 29, 2006
Page 6


If the indemnification provided for in this Agreement is for any reason held
unenforceable by an Indemnified Party, the Company agrees to contribute to the
losses, claims, damages and liabilities for which such indemnification is held
unenforceable (i) in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and RCP on the other hand, of the
Offering as contemplated whether or not the Offering is consummated or, (ii) if
(but only if) the allocation provided for in clause (i) is for any reason
unenforceable, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Company, on the one hand and RCP, on the other hand, as well as any other
relevant equitable considerations. The Company agrees that for the purposes of
this paragraph the relative benefits to the Company and RCP of the Offering as
contemplated shall be deemed to be in the same proportion that the total value
received or contemplated to be received by the Company or its shareholders, as
the case may be, as a result of or in connection with the Offering bear to the
fees paid or to be paid to RCP under this Agreement. Notwithstanding the
foregoing, the Company expressly agrees that RCP shall not be required to
contribute any amount in excess of the amount by which fees paid RCP hereunder
(excluding reimbursable expenses), exceeds the amount of any damages which RCP
has otherwise been required to pay.


The Company agrees that without RCP’s prior written consent, which shall not be
unreasonably withheld, it will not settle, compromise or consent to the entry of
any judgment in any pending or threatened claim, action or proceeding in respect
of which indemnification could be sought under the indemnification provisions of
this Agreement (in which RCP or any other Indemnified Party is an actual or
potential party to such claim, action or proceeding), unless such settlement,
compromise or consent includes an unconditional release of each Indemnified
Party from all liability arising out of such claim, action or proceeding.


In the event that an Indemnified Party is requested or required to appear as a
witness in any action brought by or on behalf of or against the Company in which
such Indemnified Party is not named as a defendant, the Company agrees to
promptly reimburse RCP on a monthly basis for all expenses incurred by it in
connection with such Indemnified Party’s appearing and preparing to appear as
such a witness, including, without limitation, the reasonable fees and
disbursements of its legal counsel.




--------------------------------------------------------------------------------



Welund Fund, Inc.
August 29, 2006
Page 7


If multiple claims are brought with respect to at least one of which
indemnification is permitted under applicable law and provided for under this
Agreement, The Company agrees that any judgment or arbitrate award shall be
conclusively deemed to be based on claims as to which indemnification is
permitted and provided for, except to the extent the judgment or arbitrate award
expressly states that it, or any portion thereof, is based solely on a claim as
to which indemnification is not available.






































--------------------------------------------------------------------------------



Welund Fund, Inc.
August 29, 2006
Page 8


APPENDIX II




INFORMATION TO BE SUPPLIED; CONFIDENTIALITY.


In connection with RCP’s activities on behalf of the Company, the Company will
furnish RCP with all financial and other information regarding the Company that
RCP reasonably believes appropriate to its assignment (all such information so
furnished by the Company, whether furnished before or after the date of this
Agreement, being referred to herein as the “Information”). The Company will
provide RCP with access to the officers, directors, employees, independent
accountants, legal counsel and other advisors and consultants of the Company.
The Company recognizes and agrees that RCP (i) will use and rely primarily on
the Information and information available from generally recognized public
sources in performing the services contemplated by this Agreement without
independently verifying the Information or such other information, (ii) does not
assume responsibility for the accuracy of the Information or such other
information, and (iii) will not make an appraisal of any assets or liabilities
owned or controlled by the Company or its market competitors.


RCP will maintain the confidentiality of the Information and, unless and until
such information shall have been made publicly available by the Company or by
others without breach of a confidentiality agreement, shall disclose the
Information only as authorized by the Company or as required by law or by order
of a governmental authority or court of competent jurisdiction. In the event
that RCP is legally required to make disclosure of any of the Information, RCP
will give notice to the Company prior to such disclosure, to the extent that RCP
can practically do so.


The foregoing paragraph shall not apply to information that:



 
(i)
at the time of disclosure by the Company is, or thereafter becomes, generally
available to the public or within the industries in which the Company or RCP or
its affiliates conduct business, other than as a direct result of a breach by
RCP of its obligations under this Agreement;




 
(ii)
prior to or at the time of disclosure by the Company, was already in the
possession of, or conceived by, RCP or any of its affiliates, or could have been
developed by them from information then in their possession, by the application
of other information or techniques in their possession, generally available to
the public, or available to RCP or its affiliates other than from the Company;




 
(iii)
at the time of disclosure by the Company or thereafter, is obtained by RCP or
any of its affiliates from a third party who RCP reasonably believes to be in
possession of the information not in violation of any contractual, legal or
fiduciary obligation to the Company with respect to that information; or




 
(iv)
is independently developed by RCP or its affiliates.





--------------------------------------------------------------------------------



Welund Fund, Inc.
August 29, 2006
Page 9


Nothing in this Agreement shall be construed to limit the ability of RCP or its
affiliates to pursue, investigate, analyze, invest in, or engage in investment
banking, financial advisory or any other business relationship with entities
other than the Company, notwithstanding that such entities may be engaged in a
business which is similar to or competitive with the business of the Company,
and notwithstanding that such entities may have actual or potential operations,
products, services, plans, ideas, customers or supplies similar or identical to
the Company’s, or may have been identified by the Company as potential merger or
acquisition targets or potential candidates for some other business combination,
cooperation or relationship. The Company expressly acknowledges and agrees that
it does not claim any proprietary interest in the identity of any other entity
in its industry or otherwise, and that the identity of any such entity is not
confidential information.













































--------------------------------------------------------------------------------